Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This communication is in response to applicant’s communication received on 5/19/21.

The IDS document received on 9/18/20 and 5/19/21 has been entered and the references cited within, carefully considered.

The preliminary amendments and the replacing drawings received on 3/4/20 have been accepted.
Allowed Claims
Claims 1-19 are allowed.
Various discovered art dealt with user authentication, including OTP and communication with devices, including Internet of Things (IoT) devices, most notably, Jun’s et al. (CN107944853) teaching of payment transactions utilizing IoT device.  

However none of the prior art, anticipated or fairly suggested all the details, including the context of the cited elements, within the limitation of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433